DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 2, “anterior shaft abutment structure” should just be --anterior abutment structure--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires the posterior, side, or anterior abutment structure to be adjustable relative to the distal abutment structure. With the amendment to claim 1, this adjustable embodiment of claim 11 is eliminated. Paragraph [0168] mentions that the single piece version is non-adjustable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodds et al. (US 9005207; “Dodds”).
Claim 1, Dodds discloses a surgical registration tool (Fig. 2A; 100’) comprising: a bone engagement structure (100’) being non-patient-specific (could be used on any patient) and comprising a distal abutment structure (Fig. 2A; surface that 814 points towards), at least one posterior abutment structure (arm 129; note that the device could be rotated 90 degrees from what is shown and placed on different shaped and sized bones), a side abutment structure (Fig. 2A; top portion of the “L” that 100’ and 127 generally points towards), and an anterior abutment structure (arm 128), the distal abutment structure comprising a distal planar surface (surface that 814 points towards), the at least one posterior abutment structure comprising at least one planar surface (flat inner surface of arm 129) extending distally from the distal planar surface and positioned perpendicular to the distal planar surface (Fig. 2A), the side abutment structure comprising a planar surface (flat inner surface that 127 points generally towards) extending distally from the distal planar surface and positioned perpendicular to the distal planar surface and the at least one planar surface (Fig. 2A), the anterior abutment structure extending distally from the distal planar surface and terminating at a distal tip (tip of arm 128); and an attachment structure (Fig. 2B; 122) coupled to the engagement structure and extending proximally therefrom (Fig. 2B), wherein movement of the registration tool is configured to be tracked by a navigation system (a tracking system can track this device, whether optically tracking the object or attaching an array to the device).
Claim 3, Dodds discloses the surgical registration tool of claim 1, wherein, when the engagement structure is used in a surgical registration on a bone comprising a femur, the distal planar surface is configured to contact a distal portion of a femoral condyle, the at least one planar surface is configured to contact a posterior portion of the femoral condyle, the planar surface is configured to contact at least one of a medial or lateral portion of the femoral condyle, and the distal tip is configured to contact a shaft portion of the femur (Fig. 2A; all the different portions can be pressed up against the different portions of the bone, it may depend on the size of the bone, but as long as the bone can fit inside the device the device will be able to touch those portions of the bone).
Claim 4, Dodds discloses the surgical registration tool of claim 1, wherein the distal abutment structure comprises a top side (Fig. 2A; top side can be side that 812 generally points towards, remember that the device can be turned 90 degrees and placed on a bone), a bottom side (side that arm 129 comes from) opposite the top side (Fig. 2A), a first side (side that 104’ and 100’ generally points towards), and a second side (side of the base portion that has no arms, the lower side seen in Fig. 2A) opposite the first side (Fig. 2A), wherein the at least one posterior abutment structure extends distally from the bottom side (Fig. 2A; side that 129 points towards), the side abutment structure extends distally from the first side (Fig. 2A), and the anterior abutment structure extends distally from the top side (Fig. 2A; 128 side).
Claim 5, Dodds discloses the surgical registration tool of claim 4, wherein the second side is free from any distally extending structures (Fig. 2A; the lower side of the base, which when turned 90 degrees could be on the medial or lateral side of the knee).
Claim 6, Dodds discloses the surgical registration tool of claim 1, wherein the distal abutment structure comprises a plurality of projections (Fig. 2A; the projections are not referenced on that side but are the same as 127) extending distally from the distal planar surface configured to extend through a cartilage surface to bone (Fig. 2A).
Claim 7, Dodds discloses the surgical registration tool of claim 1, wherein the at least one posterior abutment structure (129) comprises at least one longitudinal protrusion (the distal end of the arm 129 has a protruding shape) extending distally along the at least one planar surface and extending outward from the at least one planar surface (Fig. 2A).
Claim 10, Dodds discloses the surgical registration tool of claim 1, wherein the distal planar surface of the distal abutment structure defines a first plane (Fig. 2A; plane defined by the main body surface that 814 generally points towards), the at least one planar surface of the at least one posterior abutment structure comprises two planar surfaces (Fig. 2A and 2B; the inside flat surface plane of the arm and the outer facing planar surface of the arm) defining a second plane (a plane that is sandwiched between the two surfaces running through the arm), and the planar surface of the side abutment structure defines a third plane (Fig. 2B inside planar surface of the portion that 123 generally points towards, but the bone facing side), wherein the first, second, and third planes are mutually perpendicular to each other (Figs. 2A and 2B).
Claim 11, Dodds discloses the surgical registration tool of claim 1, wherein at least one of the at least one posterior abutment structure, the side abutment structure, and the anterior shaft abutment structure is adjustable in its position relative to the distal abutment structure so as to accommodate bones of various sizes (the arms 128, 129 can break off, so that is an adjustment that can be made).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al. (US 9005207; “Dodds”), in view of Angibaud et al. (US 2011/0060341; “Angibaud”).
Claim 2, Dodds discloses the surgical registration tool of claim 1.
However, Dodds does not disclose the tool comprising a tracker array.
Angibaud teaches a tool (Fig. 6) comprising a tracker array (160) configured to couple to an attachment structure on the tool (142), the tracker array configured to be tracked by a navigation system (Fig. 6; paragraph [0038[).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the tracking attachment structure along with the tracker array, taught by Angibaud, to the tool of Dodds, in order to allow the tool to be digitally tracked to help align the tool (paragraphs [0038] and [0040]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al. (US 9005207; “Dodds”), in view of Uthgenannt et al. (US 2015/0051602; “Uthgenannt”).
Claim 8, Dodds discloses the surgical registration tool of claim 7, as noted above.
However, Dodds does not disclose wherein the at least one longitudinal protrusion comprises a knife edge configured to cut through a cartilage surface to bone.
Uthgenannt teaches wherein the at least one longitudinal protrusion comprises a knife edge (Figs. 1 and 2; the spikes are the same as the distal end of a knife since the knife edges come to a point) configured to cut through a cartilage surface to bone (Fig. 2; paragraph [0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the sharp knife edges to the arms of Dodds, in order to help engage and secure the tool with the bone (Fig. 2; paragraph [0031]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al. (US 9005207; “Dodds”).
Claim 9, Dodds discloses the surgical registration tool of claim 1, as noted above.
However, Dodds does not disclose wherein the at least one posterior abutment structure comprises a pair of posterior abutment structures spaced apart from each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add multiple arms (128 and/or 129) to the sides, so that the at least one posterior abutment structure comprises a pair of posterior abutment structures spaced apart from each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and adding additional arms (128 or 129) would just help hold the device on the bone easier.
Claim 10, while Dodds can have one interpretation to read on claim 10 as noted above in the 102 rejection a second interpretation can be made to read on the claim as well. This is that a duplication of parts 103 can be made like in claim 9 where an additional arm 129 is included. This results in there being two posterior arms and the inside facing surfaces are the two surfaces that will define the second plane.

Response to Arguments
Applicant’s arguments with respect to the claim 1 amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775